Citation Nr: 1427380	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a skin disability, to include vitiligo.

3.  Entitlement to a compensable initial rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active Army military service from April 1990 to April 1992, and active National Guard service from September 2002 to July 2003.  
 
These matters come before the Board of Veterans' Appeals (Board) from August 2011, October 2011, and January 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for an acquired psychiatric disability, and entitlement to a compensable initial rating for bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was diagnosed with dermatitis and actinic keratosis in 2002, and vitigilo in 2010; neither during a period of active service.

2.  The most credible evidence of record is against a finding that the Veteran has a skin disability causally related to, or aggravated by, active service.




CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include vitigilo, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1110, 1113, 1137 (West 2002);38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2010, June 2011, and November 2011. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), VA and private medical records, and the statements of the Veteran.  The Veteran has reported that he receives Social Security Administration (SSA) benefits (See September 2012 VA clinical record) and has indicated that this is due to his back and/or memory problems.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the court noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained. Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id.  In the present claim, the evidence of record does not indicate that SSA records would help the Veteran substantiate his claim for entitlement to service connection for a skin disability.  Neither the clinical records, nor the Veteran's statements, indicates that his skin disability has interfered with employment or is a reason for receiving SSA benefits.  Thus, the Board finds that VA does not have a duty to attempt to obtain SSA records. 
 
The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The December 2010 examination report opinion is predicated on examination of the Veteran, a review of medical literature, and a review of the clinical records.  Adequate rationale has been provided.  
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a skin disability due to service, to include due to chemical exposure while serving in Southwest Asia.  A 2002 VA clinical record reflects a diagnosis of actinic keratosis on the arm.  A December 2010 VA examination report reflects a diagnosis of vitiligo.  Thus, an essential element of a claim for service connection, a current disability, has been met.

A second requirement for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran had two periods of active service and other periods of National Guard service.  

The Veteran's June 1996 report of medical examination for National Guard enlistment purposes reflects that his skin was normal upon examination with the exception of a scar on the left knee, a scar on the left thumb, and several tattoos.  The Veteran's June 1996 report of medical history reflects that he denied skin diseases.  Box 25, the physician's summary and elaboration of all pertinent data, reflects that the Veteran denied injury or illness.  Thus, the evidence is against a finding that the Veteran had a skin disability in the four years since his separation from his first period of active service in 1992.  In addition, there are no STRs which reflect complaints of, or treatment for, a skin disability.

A September 2001 report of medical examination for periodic purposes reflects that the Veteran's skin was normal with the exception of several tattoos.  The Veteran's 2001 report of medical history reflects that he denied skin diseases.  He reported that his present health was good and that he was not on medications.  Thus, the evidence is against a finding that the Veteran had a chronic skin disability in the time since separation from service in 1992. 

In his October 2011 VA Form 9, the Veteran stated, in pertinent part, as follows:

[A]t one point after an engagement we were to go through a decontamination process because the higher ups said we shot into some chemical weapons and upon returning to Germany we all were scheduled to see a dermatologist.  My last name is [ ] and they never got around to me.  The "PB" [pyridostigmine bromide] tablets I took over there were outdated and when I asked if they were still good I was told that they could be involuntarily extended like me.  After research on this "PB" tablet I see that it stays in your system to slow down the effects of chemical weapons.  I was mainly covered each day with a Nomex suit and tankers mask that covered my head.  The only parts that I have rashes in is sites exposed after we fired into the chemical weapons  . . . .

There is no competent credible evidence of record that the Veteran was actually exposed to chemical weapons, or chemical irritants, in service.  While the Veteran is competent to report what he has been told, there is no corroborating evidence that he was actually exposed to chemical weapons or irritants.  Moreover, he has not been shown to have the expertise, training, or education necessary to make a determination as to what, if any, chemicals he may have been exposed.  In his October 2011 statement, the Veteran stated that the only part of his body on which he had rashes are the parts exposed after he fired into chemical weapons.  He also reported he was mainly covered each day with a Nomex suit and a "tanker's mask" while in the Gulf War.  

The Veterans DD 214 reflects that he served in Southwest Asia from December 30, 1990 to May 4, 1991; his MOS (military occupational specialty) was as a food service specialist. In addition, his only noted military education was as a food service specialist.  Thus, the competent objective evidence does not support a finding that he would have been firing into chemical weapons, or be in a tank, during the Gulf War.  The Veteran's NGB Form 22 for the period August 1996 to approximately 2005 reflects that the Veteran did not receive MLRS (multiple launch rocket system) cannon education until August 2000; more than nine years after he left Southwest Asia. 

The Veteran's NGB Form 22 also reflects that he had service in support of Operation Noble Eagle; however, the evidence does not reflect that this would have involved overseas service, to include service in the Persian Gulf area.

A third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that this third requirement for service connection has not been met.  

A March 2002 VA clinical record reflects that the Veteran reported that he had lesions on his arms which were painful and which he had had for about a year.  The Veteran reported that in the summer of the previous year, he had a rash which started on his arm.  He further reported that it did not completely clear up in the winter, but it got much better.  The Veteran reported that he had never seen any doctors for this.  The record also reflects that he reported that it is better with calamine and cold water and worse when he is in the sun.  (The Veteran has since denied making this statement as to calamine and cold water.)  Upon examination, he had slightly red elevated lesions on the arms bilaterally, but nowhere else.  The impression was unknown dermatitis, possibly autoimmune.

An April 2002 VA clinical record reflects a diagnosis of superficial and mid-dermal perivascular lymphocytic infiltrate with focal dyskeratosis.  The punch biopsy from the forearm revealed solar atrophy with early actinic keratosis.

A June 2004 VA clinical record reflects that the Veteran complained of having more skin rash on the hands.

A February 2010 VA clinical record reflects that the Veteran had vitiligo type patches present on both hands/feet, some patches on his legs, and on his penis.  The Veteran reported that he did not have any problems with rashes in the past. However, the clinician noted that the Veteran had been seen for acute dermatitis in the past.  (The Board also notes that the examiner did not examine the Veteran's penis on that date in his diagnosis; thus, the noted rash on his penis appears to be based on the Veteran's reported history.)

A December 2010 VA examination report reflects a diagnosis of vitiligo with an associated rash and hypopigmented regions of the dorsal hands, dorsal feet, and shaft/glans penis.  The examiner, cited pertinent literature, and opined as follows:

I conclude, after a review of medical records, taking a history, and performing a physical examination[,] the veteran's reported/observed erythematous papules are less likely as not permanently aggravated or result in any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge including the above allegations and are at least as likely as a result of post service conditions and was not caused by and/or worsened by an already service-connected disability. Skin findings are noted in association with chemical exposures, not years post exposure.

In sum, the clinical records reflect the onset of complaints and/or treatment for a skin disability during a period of time when the Veteran was not in active service.  The earliest clinical record of a skin disability is in March 2002, which reflects a reported rash with the onset of approximately the summer of 2001.  At that time, the Veteran had not been on active duty since 1992.  The Veteran was diagnosed with solar atrophy with early actinic keratosis.  The record does not indicate that the Veteran's actinic keratosis was due to his active service (the circumstances of which involved work as a food specialist.)

The June 2004 VA clinical record which reflects that the Veteran complained of a skin rash on the hands was also not during a period of active service, and the record does not indicate that it was due to active service.   

The February 2010 diagnosis of vitiligo type patches present on both hands/feet, some patches on his legs, and on his penis is approximately 18 years after his first period of active service, more than seven years after his second period of active service, and not shown by the clinical evidence of record to be causally related to, or aggravated by, active service.  Even if the Veteran had been exposed to chemicals in service, the evidence is against a finding that the chemicals would have resulted in a skin disability many years later; as explained by the examiner, chemical exposure would have resulted in a skin disability at that time, not years later.

The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible; however, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present case, the Veteran denied a skin disability in 1996 and 2001, and the medical examinations at those times were normal.
 
The Veteran has also stated, for purposes of obtaining compensation, that after returning from the Gulf War, he developed rashes on the hands, feet and other areas of his body, which would blister when he would stay in the sun, and that he had such in Germany.  The Board finds, based on the record as a whole (e.g. 1996 report of examination and report of history, 2001 report of examination and report of history, and March 2002 VA record), that the Veteran is less than credible as to any statement of continuity of symptoms of a skin disability since his first period of service, or symptoms during that period of service. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The Veteran testified that he had seen a doctor in approximately 2000 who had said it was possible that his skin condition related back to his military time.  While the Veteran is competent to report when he has been told, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In addition, Veteran has been inconsistent as to when he first sought treatment for his skin disability.

The Veteran has also asserted that his skin disability is an undiagnosed illness.  The Veteran has been diagnosed with a skin disability and the clinical evidence does not reflect that it is part of a chronic multi symptoms undiagnosed illness; thus, the evidence does not indicate that he has an "undiagnosed illness" for VA purposes.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of diagnosing and providing etiologies for skin disabilities, to include actinic keratosis and vitiligo.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has also alleged that the skin disability is only on areas which would be exposed in service and not covered by his mask and Nomex suit; however, a skin disease has been noted on his feet (which presumably would have been covered by his boots in service) and on his penis (which presumably would have been covered by his uniform or Nomex suit in service).  Thus, the Veteran's allegations as to the etiology of his skin disability is not reasonable even if he had been exposed to chemicals.

In sum, the STRs do not reflect a skin disability in service, the clinical opinion is against a finding that the Veteran has a current skin disability causally related to service, and the Veteran is less than credible as to continuity of symptoms.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to service connection for a skin disability, to include vitiligo, is denied.


REMAND

The record reflects that the Veteran is in receipt of SSA disability compensation.  (See September 2012 VA clinical record.)  The Veteran has alleged that he stopped working due to back problems and memory problems; he denied that it was primarily due to the effects of a mental condition.  (See December 2011 VA clinical record.)  He also has stated that his hearing loss interfered with his employment as a truck driver because he could not accurately hear the navigation system.  The Veteran has had numerous treatments for mental disability over the past several years, to include suicide attempts; thus, it may be that his "memory problems" are related to his mental disability.   SSA records may be relevant to the Veteran's claims and VA should attempt to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Hearing Loss

The most recent VA examination for the Veteran's hearing acuity is from September 2010.  A private November 2011 examination report is also of record, and reflects what appears to be a worsening of hearing acuity.  During the Board hearing, the Veteran's accredited representative asked the Veteran if his hearing acuity has worsened since the last VA examination.  Unfortunately, the transcript of the hearing does not note the Veteran's response.  

Based on the apparent worsening between September 2010 and November 2011, and the age of the examinations, the Board finds that another VA examination may be useful to the Board. 

Acquired Psychiatric

The Veteran has provided less than credible statements as to the circumstances of his service.  Nevertheless, as noted below, there is some indication that he may have been depressed while in service.  Thus, further development is warranted.

A December 2011 report from Dr. Patricia Allison reflects that the Veteran's symptoms do not meet the diagnostic criteria for PTSD, but the Veteran has a diagnosis of depressive disorder.  His Axis IV factors were marital conflict, unemployment, financial. 

Private January 2012 correspondence from Dr. Diana Bost reflects her opinion that the Veteran has PTSD due to his alleged combat in Desert Shield and Desert Storm.  Dr. Bost's opinion is based on a less than credible and unsupported history by the Veteran that he was in combat, and thus, is insufficient to support a finding of service connection for PTSD.  

A February 2012 VA examination report reflects that the Veteran's symptoms do not meet the criteria for PTSD under DSM-IV criteria.  The examiner noted that a review of the record indicates that the majority of the Veteran's treatment has focused on psychosocial stressors including financial, physical pain, and family/marital discord and little mention of military related stress.  The record reflects that the Veteran's psychological testing profile was deemed uninterpretable upon examination and it appeared that the Veteran may have deliberately attempted to over-report symptoms.  The Veteran's two highest clinical scale elevations included hypochondriasis and schizophrenia.  It was noted that overall the Veteran's MMPI-2 was consistent with possible exaggeration, or a cry for help; the Veteran's clinical profile is not consistent with the PTSD diagnosis.

Although the evidence does not support a valid diagnosis of PTSD, there are diagnoses of acute situational adjustment disorder, major depressive disorder, and anxiety in the record.  The records reflect stressors of marital problems, divorce, finances, and unemployment, but also possible anxiety due to the Gulf War (although this may be based on the Veteran's less than credible history).  They also reflect that the Veteran had childhood sexual abuse by more than one person, and an alcoholic mother.

In 1992, the Veteran was discharged from service after he requested a "hardship" discharge. (Army Regulation (AR) 635-200, Paragraph 6-3b.)  The Veteran's discharge request was based on evidence that his spouse was possibly having an affair, had "abandoned" the Veteran's two children with her parents, and had filed for a divorce in September 1991.  A March 1992 memorandum by Chaplain (Captain) T. M., reflects that the Veteran had been living in Germany for approximately 18 months and was trying to secure a place for his family to live.  Correspondence in March 1992 from attorney R. Bishop reflects that it is "imperative" that the Veteran be given an assignment in the continental United States (CONUS) to obtain custody of his children.  In March 1992 correspondence, the Veteran reported that his pending divorce and/or wife's actions had affected his work habits, his attitude, had caused him to fear that he would endanger himself or his coworkers, had made him extremely depressed, and had affected his emotional stability.  

The Veteran testified that the military prohibited him from bringing his family to Germany due to a failed physical fitness test; however, the evidence of record does not support this allegation.  Nevertheless, the records reflect that the Veteran reported depression and emotional instability in service.  Thus, a clinical opinion as to whether the Veteran's current acquired psychiatric disability is causally related to the Veteran's reported symptoms in service may be useful to the Board in adjudicating the Veteran's claim for service connection for an acquired psychiatric disability. 

The Veteran is less than credible with regard to the circumstances of his service and the examiner should not consider any statement that the Veteran was engaged in combat.  The Veteran has reported stressors of tank battles involving small arms, gun battles, Scud missiles hitting Khobar towers, being shot at to include while on guard duty, killing people, seeing dead Iraqis, seeing injured individuals, exploding vehicles, passing through dead people laying all over the ground as his tank was moving from one engagement to another, engaging in combat with the enemy, seeing Apache helicopters firing missiles at people, firing heat rounds, seeing enemy prisoners of war with burns from white phosphorus heat rounds which he had loaded into a tank, and seeing the damage that he caused and feeling guilty about it.

The Veteran served in Southwest Asia from December 30, 1990 to May 4, 1991; his MOS was as a food service specialist; his only noted military education was as a food service specialist.  He did not have cannon training until more than nine years after he returned from Southwest Asia.  The Veteran's DD 214 and service personnel records are also negative for any awards or medals reflecting that he served in combat.  

The Board acknowledges that Scud missiles were used in Southwest Asia, and that a Scud missile hit a metal warehouse which had been converted into barracks in February 1991 causing the deaths of service-members; however, the Veteran contends that he was living in the Khobar towers and he remembers the day that a Scud missile hit the towers and that he had to go in and look for survivors.  The Board notes that Khobar Towers was damaged, and service member were killed, in a June 1996 truck bomb; more than five years after the Veteran left Southwest Asia.  There is no evidence which corroborates the Veteran's stressor of the Khobar Towers having been hit by a Scud causing damage and death in 1990 or 1991.

The Veteran has misrepresented his service; thus, his reported stressors, which have not been corroborated and are less than credible, cannot support a valid diagnosis of an acquired psychiatric disability, and should not be considered by a clinician.  The examiner should consider the Veteran's marital problems while in service, and his general service as a food specialist in Southwest Asia, if relevant.

The Veteran testified at the Board hearing, that he first sought treatment for mental health issues in 1995 at the VA Medical Center in Fayetteville, Arkansas.  (See Board hearing transcript, page 10.)  VA should attempt to obtain records, if any, from this alleged time period.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain 1995 VA records for the Veteran, to include Gulf War Registry records, from the VA Medical Center in Fayetteville, Arkansas.  Associate all such records with the claims file.

2.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  

3.  Schedule the Veteran for a VA examination to determine the extent of his service-connected bilateral hearing loss disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

4.  Make arrangements with the December 2011 VA examiner, or another examiner if she is not available, to provide a supplemental medical opinion in this case.  The examiner should provide an opinion as to whether the it is as likely as not (i.e. 50 percent or greater) that the Veteran has an acquired psychiatric disability (to include depression and anxiety) causally related to, or chronically aggravated by, active service.  The examiner should consider the entire claims file, to include a.) claims of depression in service due to marital problems (See March 1992 personnel records and correspondence); b.) the Veteran's post service reenlistment and service records; c.) diagnoses of situational depression and anxiety; d.) allegations regarding his childhood, if pertinent, to include allegations of childhood sexual abuse and an alcoholic mother; e.) numerous suicide attempts as documented in the records; and f.) the December 2011 VA examination findings.

The clinician should not consider the Veteran's statements that he was in combat and/or worked as tank crewmember in the Gulf War because the Veteran is less than credible as to any such service (i.e. he was a food service specialist during the first Gulf War.)

Any opinion should include a complete rationale and should explain whether the Veteran's current acquired psychiatric disability is a continuation of, or related to, his claim of being depressed due to marital problems in 1992, or is a separate incident of depression and/or anxiety.

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


